1775 I Street, N.W. Washington, DC20006-2401 +12022613300Main +12022613333Fax www.dechert.com THOMAS FRIEDMANN thomas.friedmann@dechert.com +12022613313Direct +12022613016Fax June 24, VIA EDGAR AND OVERNIGHT DELIVERY United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:Tia Jenkins Re:Buckeye Technologies Inc. Form 10-K for the Fiscal Year Ended June 30, 2008 File No. 001-14030 Ladies and Gentlemen: On behalf of our client, Buckeye Technologies Inc. (the “Company”), we hereby respond to the comment raised by the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) in a letter dated June 10, 2009 from Ms. Tia Jenkins, Senior Assistant Chief Accountant, to Mr. John B. Crowe, Chief Executive Officer of the Company, regarding the Company’s Annual Report on Form 10-K for its fiscal year ended June 30, 2008 (the “Form 10-K”), as filed with the Commission on August 27, 2008.For your convenience, the Staff’s comment is included in this letter and is followed by the Company’s response. Certain information provided in the Company’s response is included for the Staff’s reference on a supplemental basis.The Company respectfully submits that such information does not rise to the general materiality level for the Company’s disclosures, and therefore, except as noted below, the Company does not propose to disclose this additional information on an ongoing basis. Form 10-K for Fiscal Year Ended June 30, 2008 Notes to Consolidated Financial Statements, page F-9 Note 17: Contingencies, page F-26 1. For each of the requirements under the Fenholloway Agreement described in the second paragraph of your response to comment 6 of our letter dated April 22, 2009, please explain to us whether you have accrued the costs as of June 30, 2008, and the basis for recording or not recording a liability under the guidance of SFAS 5 and SOP 96-1.It appears that you have disclosed the total anticipated cost but it remains unclear to us the costs accrued as of June 30, 2008.To the extent you believe you cannot estimate the costs, disclose this fact in future filings along with the range or amount of reasonably possible additional costs. No costs were accrued as of June 30, 2008 under the agreement with the Florida Department of Environmental Protection (“FDEP”), approved by the Environmental Protection Agency (the “EPA”) in 1995, pursuant to which the Company agreed to a comprehensive plan to attain Class III (“fishable/swimmable”) status for the Fenholloway River under applicable Florida law (the “Fenholloway Agreement”) or for the costs the Company anticipates incurring in connection with the National Pollutant Discharge Elimination System (“NPDES”) permit.As described below, the Company believes that these costs fall under one of the situations referred to in paragraph 147 of Statement of
